Exhibit 10.8

 

                  OMB Approval 2700-0042         AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT ID CODE   PAGE  OF  PAGES  
   

 

      N/A

 

 

1

 

 

    1

2. AMENDMENT/MODIFICATION NO.       3. EFFECTIVE DATE       4.
REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (If applicable)           0001  
        See Block 16C  

3119715

        N/A 6. ISSUED BY   CODE           7. ADMINISTERED BY (If other than Item
6)   CODE             N/A      

National Institutes of Health, HHS

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

6700-B Rockledge Drive

Room 3214, MSC 7612

Bethesda, MD 20892-7612

 

 

 

MID RCB-A

                    8. NAME AND ADDRESS OF CONTRACTOR (No. Street, County, State
and ZIP: Code)  

(¨)  

 

  9A. AMENDMENT OF SOLICITATION NO.  

 

Enanta Pharmaceuticals, Inc.

500 Arsenal Street

Watertown, MA 02472-2806

 

VIN: 1203483

     

    

 

       

9B. DATED (SEE ITEM 11)

 

 

    X    

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

HHSN272201100029C

       

10B. DATED (SEE ITEM 13)

 

CODE

 

FACILITY CODE

 

      09/30/2011

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers    ¨ is extended,    ¨ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

SOCC 25.55            CAN 12-8470038            Obligates: $1,922,683

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(¨)     A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   

    

 

    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).     C.  

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

X   D.   OTHER (Specify type of modification and authority)     FAR 1.602-1, FAR
52.217-6

 

E. IMPORTANT: Contractor    x is not,    ¨ is required to sign this document and
return  0  electronic copy to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

PURPOSE: To exercise Option 1. Beginning with the effective date of this
modification, the contract is changed as reflected below. The total estimated
cost is increased from $14,315,157 to $16,237,840. The period of performance for
Option 1 is August 28, 2013 through June 28, 2014.

TOTAL FUNDS CURRENTLY OBLIGATED

 

Prior to this mod

   $ 14,315,157   

Option 1

   $ 1,922,683      

 

 

 

Task Order Total

   $ 16,237,840   



Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A.   NAME AND TITLE OF SIGNER (Type or print)   16A.   NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)                

 

Stanley A. Knight, Contracting Officer, OA, DEA, NIAID, NIH

15B.   CONTRACTOR/OFFEROR     15C. DATE SIGNED     16B.   UNITED STATES OF
AMERICA     16C. DATE SIGNED        

 

        BY  

LOGO [g586634ex10_8new.jpg]

 

        (Signature of person authorized to sign)             (Signature of
Contracting Officer)       08/28/13

NSN 7540-01-152-8070

PREVIOUS EDITION UNUSABLE

 

30-105    

Computer Generated    

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

   

FAR (48 CFR) 53.243